Name: Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70
 Type: Regulation
 Subject Matter: production;  plant product;  prices;  information technology and data processing;  agricultural structures and production
 Date Published: nan

 14. 9 . 88 Official Journal of the European Communities No L 254/9 COMMISSION REGULATION (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70 HAS ADOPTED THIS REGULATION : Article 1 On the basis of the data notified by the Member States or of other sources of information, the Commission shall , in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 727/70 , determine , for each harvest before 31 July of the year following that of harvest and for each of the varieties or groups of varieties of tobacco for which a maximum guaranteed quantity has been fixed, the quantity actually produced . Article 2 1 . Where the maximum guaranteed quantity for a variety or a group of varieties is exceeded, a reduction of 1 % of the intervention price and the related premiums shall be applied for each 1 % by which the maximum guaranteed quantity is exceeded. However, the reductions may not exceed 5 % for the 1988 harvest and 15 % for the 1989 and 1990 harvests . 2 . For the purposes of calculating the derived intervention price, the reduction shall not apply to the costs referred to in Article 6 (2) of Regulation .(EEC) No 727/70 . 3 . The norm price shall be corrected by an amount equal to the reduction in the premium. 4. Where the preceding paragraphs are applied, the Commission shall determine, at the same time as actual production , the prices and premiums to be paid for the harvest concerned . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 2267/88 (2), and in particular Articles 3 (3), 4 (5) and 15 thereof, Whereas Regulation (EEC) No 727/70 now includes a system of maximum guaranteed quantities ; whereas that system provides in particular that where the quantities fixed for a variety or a group of varieties are exceeded, the relevant prices and premiums must be reduced pursuant to Article 4 (5) of that Regulation ; whereas the detailed rules for the application of that system must be laid down, in particular as regards the determination of the quantity actually produced during a given harvest, the calculation of any reduction in prices and premiums, the granting of the advance and the payment of prices and premiums before determination of actual production ; Whereas the determination of the quantity actually produced must take place before 31 July of the year following that of harvest ; whereas, to enable the Commission to have data on production at its disposal in good time, the timetable for the notification of data by the Member States should be revised ; whereas Commission Regulation (EEC) No 1076/78 (') should be amended accordingly ; Whereas pursuant to Article 2b (5) of Commission Regulation (EEC) No 1726/70 (4), as last amended by Regulation (EEC) No 1791 /86 (5), the cultivation contract must indicate in particular the purchasing price ; whereas that purchasing price must take account of the norm and intervention prices ; whereas, however, the norm and intervention prices may be adjusted by the application of the provisions on the maximum guaranteed quantities ; whereas, in that case, the purchasing price must be adjusted ; Whereas the Management Committee for Tobacco has not delivered an opinion within the time limit laid down by its chairman, Article 3 1 . Until actual production has been determined as provided for in Article 1 , not more than 95 % of the amounts fixed for the intervention prices and premiums for the 1988 harvest and not more than 85 % of the corresponding amounts for the 1989 and 1990 harvests may be paid . However, at the discretion of the Member State, 100 % of those prices and premiums may be paid if a security equal to 5 % is lodged for the 1988 harvest and 15 % for the 1989 and 1990 harvests . 2 . Any balance shall be paid and the security shall be released or forfeited after actual production is determined in accordance with Article 1 . Where appropriate, the second paragraph of Article 4 shall apply. (') OJ No L 94, 28 . 4 . 1970, p. 1 . (J) OJ No L 199, 26 . 7 . 1988 , p. 18 . ( ») OJ No L 136, 24 . 5 . 1978 , p. 8 . (4) OJ No L 191 , 27 . 8 . 1970, p. 1 . 0 OJ No L 156, 11 . 6 . 1986, p. 16 . No L 254/ 10 Official Journal of the European Communities 14. 9 . 88 Article 4 Where an advance is applied for pursuant to Article 7 (2) of Regulation (EEC) No 1726/70 , if the actual production for a variety or group of varieties, at the discretion of the Member State, has not yet been determined : paid for the whole amount where the maximum guaranteed quantity is not exceeded or for the difference in percentage points between the price and premium reduction ceiling fixed for the harvest concerned and the amount by which the maximum guaranteed quantity is exceeded . \ Article 5 The table in point B of the Annex to Regulation (EEC) No 1076/78 is hereby replaced by the table in the Annex hereto . Article 6 The following subparagraph is added to Article 2b (5) (b) of Regulation (EEC) No 1726/70 : 'The norm and intervention prices referred to above shall be those resulting from the application , where appropriate , off Article 4 (5) of Regulation (EEC) No 727/70 .' Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  in the case referred to in Article 7 (2) (a) of Regulation (EEC) No 1726/70, the security shall be increased by 5 % or the advance shall be reduced by 5 % for the 1988 harvest ; for the 1989 and 1990 harvests, the percentage shall be equal to 15 % ,  in the case referred to in Article 7 (2) (b) of Regulation (EEC) No 1726/70 , a security of 5 % of the premium for the 1988 harvest and 15 % for the 1989 and 1990 harvests shall be lodged, or the advance shall be reduced by the abovementioned percentages for those harvests . After actual production is determined :  the portion of the security referred to in the first indent of the preceding paragraph and the security referred to in the second indent of that paragraph shall be released,  the difference between the advances referred to in Article 7 (2) (a) and (b) of Regulation (EEC) No 1726/70 and the amounts actually advanced shall be This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 254/ 1114. 9 . 88 Official Journal of the European Communities ANNEX 'Date Item number 1 January 8 , 9 , 10 and 11 (') 1 April 6, 8 , 9 , 10 and 11 (2) 1 June 4 1 July 1 , 7, 8 , 9 , 10 and 11 (') 1 October 2, 3 , 5 , 8 , 9 , 10 and 11 (4) (') Figures as determined at 1 October of the preceding year. (2) For items 8 , 9 , 10 and 11 , figures as determined at 1 January of the current year. (3) For items 8 , 9 , 10 and 11 , figures as determined at 1 April of the current year. (4) For items 8 , 9, 10 and 1 1 , figures as determined at 1 July of the current year.'